Citation Nr: 1045061	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  09-18 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD) with related alcohol 
dependence.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision issued by the Hartford, 
Connecticut, Department of Veterans Affairs (VA) Regional Office 
(RO).  In June 2008, the RO granted service connection for PTSD 
and assigned a 30 percent evaluation effective December 27, 2007.  
In May 2009, the RO recharacterized the issue as PTSD with 
related alcohol dependence, and continued to rate the disability 
as 30 percent disabling.  

In September 2010, the Veteran testified at a video conference 
hearing before the undersigned; a transcript of that hearing is 
of record.  The Veteran and his representative subsequently 
submitted additional medical evidence along with a waiver of 
consideration by the agency of original jurisdiction.  

The Board notes that from September 14, 2009 to November 1, 2009, 
the Veteran was granted a 100 temporary total evaluation because 
of hospitalization over 21 days for PTSD.  A 30 percent 
evaluation was resumed effective November 1, 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes that the Veteran testified at the September 2010 
hearing that the Veteran's PTSD had increased in severity since 
his last VA examination in May 2008.  The allegation of increased 
disability is plausible, as subsequent treatment records reflect 
that he was hospitalized and/or taken to the emergency room 
multiple times for PTSD related symptoms since he was last 
examined, and the Veteran is competent to observe that his PTSD 
symptoms progressed in severity.  It is also noteworthy that as 
this is an appeal from the initial rating assigned with the grant 
of service connection, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board finds that a 
contemporaneous examination is necessary to assess the current 
severity of the Veteran's PTSD. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a request for a total 
disability rating due to individual employability resulting from 
service- connected disability (TDIU), whether expressly raised by 
a veteran or reasonably raised by the record, is not a separate 
claim for benefits, but is rather part of the adjudication of a 
claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  Thus, when entitlement to TDIU is raised during the 
appeal of a rating for a disability, it is part of the claim for 
benefits for the underlying disability.  Id at 454.

The record contains both lay and medical evidence that the 
Veteran's service-connected PTSD significantly impaired his 
employment.  While the Court has determined that a claim for TDIU 
is part of a claim for an increased rating, the RO has not 
explicitly adjudicated the entitlement to TDIU since its grant of 
service connection in a June 2008 rating decision that assigned 
the initial disability rating that became subject of the current 
appeal.  Since then, medical evidence has been associated with 
the claims file of occupational impairment stemming from the 
Veteran's service-connected PTSD.  He would therefore be 
prejudiced if the Board were to decide this claim without prior 
adjudication by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the Board 
must consider whether the Veteran has been prejudiced thereby).

Also, during his September 2010 video conference hearing, the 
Veteran indicated that he applied for and is receiving Social 
Security disability benefits since he was hospitalized in 2009.  
The Board notes that VA has an obligation to obtain copies of all 
Social Security decisions and the records underlying those 
decisions.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  These 
records have not been associated with the claims folder.

A review of the claims file reflects that the Veteran is in 
receipt of ongoing VA and private medical treatment for his 
claimed disorders. These additional records must be obtained 
before deciding his appeal.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA medical records are in constructive possession of the agency 
and must be obtained if the material could be determinative of 
the claim).

Accordingly, the case is REMANDED for the following 
action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding the TDIU claim.  This letter must 
inform the Veteran about the information 
and evidence that is necessary to 
substantiate the claim and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type of 
evidence that is expected to be furnished 
by the Veteran.  The Veteran should also be 
notified of VA's practices in assigning 
disability evaluations and effective dates 
for those evaluations.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  Contact SSA and obtain copies of all 
decisions pertinent to the Veteran's claim 
for SSA benefits, as well as the medical 
records relied on concerning that claim.

3.  The RO/AMC should obtain and associate 
with the claims file any additional VA or 
private medical records pertaining to 
treatment the Veteran received for the 
claims on appeal.

4.  Schedule the Veteran for a VA 
examination to determine the extent of his 
PTSD.  All appropriate testing should be 
carried out, to include an interview and a 
comprehensive mental status examination.

Upon review of the record and examination 
of the Veteran, the examiner should set 
forth all manifestations of the Veteran's 
PTSD and discuss the impact of such 
symptoms on the Veteran's social and 
occupational functioning.  A Global 
Assessment of Functioning score should be 
assigned, and the examiner should explain 
the basis for such score.

A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report.

5.  The Veteran is hereby notified that it 
is his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655.

6.  Thereafter, readjudicate the claim, to 
include the issue of entitlement to a TDIU.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


